           Case 1:20-cv-09660-GHW Document 40 Filed 03/29/21    USDCPage
                                                                       SDNY1 of 8
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
-------------------------------------------------------------X  DATE FILED: 3/29/2021
OPTANIX, INC.,                                                 1:20-cv-09660-GHW

                                     Plaintiff,                       STIPULATED
                            -v -                                    CONFIDENTIALITY
ALORICA, INC.                                                       AGREEMENT AND
                                                                   PROTECTIVE ORDER
                                       Defendant.
--------------------------------------------------------------X
GREGORY H. WOODS, District Judge:

         WHEREAS, all of the parties to this action (collectively, the “Parties” and each
individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule
of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action;

         WHEREAS, the Parties, through counsel, agree to the following terms; and

         WHEREAS, this Court finds that good cause exists for issuance of an appropriately
tailored confidentiality order governing the pretrial phase of this action;

         IT IS HEREBY ORDERED that the Parties to this action, their respective officers,
agents, servants, employees, and attorneys, any other person in active concert or participation
with any of the foregoing, and all other persons with actual notice of this Order will adhere to the
following terms, upon pain of contempt:

         1.      With respect to “Discovery Material” (i.e., information of any kind produced or
disclosed in the course of discovery in this action) that a person has designated as “Confidential”
pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery
Material to anyone else except as expressly permitted hereunder:

         2.      The Party or person producing or disclosing Discovery Material (each,
“Producing Party”) may designate as Confidential only the portion of such material that it
reasonably and in good faith believes consists of:
         Case 1:20-cv-09660-GHW Document 40 Filed 03/29/21 Page 2 of 8
               (a)     previously non-disclosed financial information (including without
                       limitation profitability reports or estimates, percentage fees, design fees,
                       royalty rates, minimum guarantee payments, sales reports, and sale
                       margins);
               (b)     previously non-disclosed material relating to ownership or control of any
                       non-public company;
               (c)     previously non-disclosed business plans, product-development
                       information, or marketing plans;
               (d)     any information of a personal or intimate nature regarding any individual;
                       or
               (e)     any other category of information given confidential status by this Court
                       after the date of this Order.
       3.      With respect to the Confidential portion of any Discovery Material other than
 deposition transcripts and exhibits, the Producing Party or its counsel may designate such
 portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the
 protected portion in a manner that will not interfere with legibility or audibility; and (b)
 producing for future public use another copy of said Discovery Material with the confidential
 information redacted.
       4.      A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record
during the deposition that a question calls for Confidential information, in which case the
reporter will bind the transcript of the designated testimony in a separate volume and mark it as
“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all
counsel of record, in writing, within 30 days after a deposition has concluded, of the specific
pages and lines of the transcript that are to be designated “Confidential,” in which case all
counsel receiving the transcript will be responsible for marking the copies of the designated
transcript in their possession or under their control as directed by the Producing Party or that
person’s counsel. During the 30-day period following a deposition, all Parties will treat the
entire deposition transcript as if it had been designated Confidential.

       5.      If at any time before the termination of this action a Producing Party realizes that
it should have designated as Confidential some portion(s) of Discovery Material that it
previously produced without limitation, the Producing Party may so designate such material by



                                                  2
         Case 1:20-cv-09660-GHW Document 40 Filed 03/29/21 Page 3 of 8
notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such
designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party
shall provide each other Party with replacement versions of such Discovery Material that bears
the “Confidential” designation within two business days of providing such notice.

       6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or
person of its right to object to any discovery request; (b) a waiver of any privilege or protection;
or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.      Where a Producing Party has designated Discovery Material as Confidential,
other persons subject to this Order may disclose such information only to the following persons:

               a)      the Parties to this action, their insurers, and counsel to their insurers;
               b)      counsel retained specifically for this action, including any paralegal,
                       clerical, or other assistant that such outside counsel employs and assigns
                       to this matter;
               c)      outside vendors or service providers (such as copy-service providers and
                       document-management consultants) that counsel hire and assign to this
                       matter;
               d)      any mediator or arbitrator that the Parties engage in this matter or that this
                       Court appoints, provided such person has first executed a Non-Disclosure
                       Agreement in the form annexed as Exhibit A hereto;
               e)      as to any document, its author, its addressee, and any other person
                       indicated on the face of the document as having received a copy;
               f)      any witness who counsel for a Party in good faith believes may be called
                       to testify at trial or deposition in this action, provided such person has first
                       executed a Non-Disclosure Agreement in the form annexed as Exhibit A
                       hereto;
               g)      any person a Party retains to serve as an expert witness or otherwise
                       provide specialized advice to counsel in connection with this action,
                       provided such person has first executed a Non-Disclosure Agreement in
                       the form annexed as Exhibit A hereto;




                                                   3
         Case 1:20-cv-09660-GHW Document 40 Filed 03/29/21 Page 4 of 8
               h)      stenographers engaged to transcribe depositions the Parties conduct in this
                       action; and
               i)      this Court, including any appellate court, its support personnel, and court
                       reporters.

       8.      Before disclosing any Confidential Discovery Material to any person referred to
in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such
person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto
stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must
retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing
counsel either before such person is permitted to testify (at deposition or trial) or at the
conclusion of the case, whichever comes first.

       9.      This Order binds the Parties and certain others to treat as Confidential any
Discovery Materials so classified. The Court has not, however, made any finding regarding the
confidentiality of any Discovery Materials, and retains full discretion to determine whether to
afford confidential treatment to any Discovery Material designated as Confidential hereunder.
All persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential
treatment to any Discovery Material introduced into evidence at trial, even if such material has
previously been sealed or designated as Confidential.

       10.     In filing Confidential Discovery Material with this Court, or filing portions of any
pleadings, motions, or other papers that disclose such Confidential Discovery Material
(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the
Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule
4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an
unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,
and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of
the Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual
Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material
under seal must file an application and supporting declaration justifying—on a particularized
basis—the sealing of such documents. The parties should be aware that the Court will unseal
documents if it is unable to make “specific, on the record findings . . . demonstrating that closure




                                                   4
         Case 1:20-cv-09660-GHW Document 40 Filed 03/29/21 Page 5 of 8
is essential to preserve higher values and is narrowly tailored to serve that interest.” Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       11.     Any Party who objects to any designation of confidentiality may at any time
before the trial of this action serve upon counsel for the Producing Party a written notice stating
with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,
counsel for all affected Parties will address their dispute to this Court in accordance with
paragraph 2(C) of this Court’s Individual Practices.

       12.     Any Party who requests additional limits on disclosure (such as “attorneys’ eyes
only” in extraordinary circumstances), may at any time before the trial of this action serve upon
counsel for the recipient Parties a written notice stating with particularity the grounds of the
request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will
address their dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules
of Practice in Civil Cases.

       13.     Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this action and any appeals thereto, and not for
any other purpose or in any other litigation proceeding. Nothing contained in this Order,
however, will affect or restrict the rights of any Party with respect to its own documents or
information produced in this action.

       14.     Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other compulsory
process, or if required to produce by law or by any government agency having jurisdiction,
provided that such Party gives written notice to the Producing Party as soon as reasonably
possible, and if permitted by the time allowed under the request, at least 10 days before any
disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose
compliance with the subpoena, other compulsory process, or other legal notice if the Producing
Party deems it appropriate to do so.

       15.     Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent
disclosure of such material.




                                                  5
         Case 1:20-cv-09660-GHW Document 40 Filed 03/29/21 Page 6 of 8
       16.     Due to the large volume of electronic and hard copy data in the possession,
custody, or control of the parties and the numerous concerns regarding attorney-client privilege
and work product protection, the Parties will also abide by the following “Clawback Provision”
to expedite and facilitate the production of electronic and hard copy data, information and
documents, and to protect against inadvertent disclosure of attorney-client privileged
communications or work product materials. The inadvertent disclosure or production of any
information or document that is subject to an objection on the basis of attorney-client privilege or
work-product protection, will not be deemed to waive a party’s claim to its privileged or
protected nature or estop that party or the privilege holder from designating the information or
document as attorney-client privileged or subject to the work product doctrine at a later date.
Any party receiving any such information or document shall return it upon request from the
producing party. Upon receiving such a request as to specific information or documents, the
receiving party shall return the information or documents to the producing party within five (5)
business days, regardless of whether the receiving party agrees with the claim of privilege and/or
work-product protection. Disclosure of the information or document by the other party prior to
such later designation shall not be deemed a violation of the provisions of this Order.

       17.     Within 60 days of the final disposition of this action—including all appeals—all
recipients of Confidential Discovery Material must either return it—including all copies
thereof— to the Producing Party, or, upon permission of the Producing Party, destroy such
material— including all copies thereof. In either event, by the 60-day deadline, the recipient
must certify its return or destruction by submitting a written certification to the Producing Party
that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms
of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this
provision, the attorneys that the Parties have specifically retained for this action may retain an
archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,
correspondence, or attorney work product, even if such materials contain Confidential Discovery
Material. Any such archival copies that contain or constitute Confidential Discovery Material
remain subject to this Order.

       18.     This Order will survive the termination of the litigation and will continue to
be binding upon all persons subject to this Order to whom Confidential Discovery Material is
produced or disclosed.



                                                  6
         Case 1:20-cv-09660-GHW Document 40 Filed 03/29/21 Page 7 of 8
       19.     This Court will retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any
contempt thereof.




SO STIPULATED AND AGREED.



 Dated: New York New York                                      Dated: New York, New York
       March _26_, 2021                                               March _____, 2021

 DUNNINGTON BARTHOLOW & MILLER LLP                             PHILLIPS LYTLE LLP

 By: /s/ Luke McGrath__________                                By: _____________________________
         Luke McGrath                                              Preston L. Zarlock
     230 Park Avenue, 21st Floor                                   340 Madison Avenue, 17th Floor
     New York, New York 10169                                      New York, New York 10173
     Phone: (212) 682-8811                                         Phone: (212) 759-4888
     Facsimile: (212) 661-7769                                      pzarlock@phillipslytle.com
     LMcgrath@dunnington.com
                                                                   Attorneys for Alorica Inc.
    Attorneys for Optanix Inc.




SO ORDERED.


Dated: March 29, 2021
New York, New York

                                                  _____________________________________
                                                          GREGORY H. WOODS
                                                         United States District Judge




                                                 7
           Case 1:20-cv-09660-GHW Document 40 Filed 03/29/21 Page 8 of 8




                                                                      Exhibit A to Stipulated
                                                                      Confidentiality Agreement
                                                                      and Protective Order

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
OPTANIX, INC.,
                                                                     Case No. 1:20-cv-09660-GHW
                                     Plaintiff,
                            -v -                                     NON-DISCLOSURE
ALORICA, INC.                                                        AGREEMENT

                                       Defendant.
------------------------------------------------------------- X




                 I, _______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the Party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.


                                                                 _____________________________
                                                                 Name:
                                                                 Date:
